    Case 2:10-md-02179-CJB-JCW Document 25734 Filed 06/18/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig                §
“Deepwater Horizon” in the Gulf of             §             MDL 2179
Mexico, on April 20, 2010                      §
                                               §             SECTION: J(2)
                                               §
Applies to: 12-cv-968, BELO                    §             JUDGE BARBIER
                                               §
AND                                            §             MAG. JUDGE WILKINSON
                                               §
BELO Cases identified below                    §


             NOTICE OF COMPLIANCE WITH ORDER TO SHOW CAUSE

       The following plaintiffs in individual BELO suits respectfully request that the Court take

notice that they have provided full and complete disclosures to Defendants herein.

   Ochello, Louis Joseph             2:18‐cv‐10578‐CJB‐JCW         Submitted 06/11/2019
   Lajaunie, Wallace Charles         2:18‐cv‐10635‐CJB‐JCW         Submitted 06/04/2019
   Warren, Kelvin Demond             2:18‐cv‐10643‐CJB‐JCW         Submitted 06/12/2019
   Weber, Jennifer Mae               2:18‐cv‐10645‐CJB‐JCW         Submitted 06/03/2019
   Guillory, Andy Steven             2:18‐cv‐10711‐CJB‐JCW         Submitted 06/11/2019
   Baker, Kermit III                 2:18‐cv‐11031‐CJB‐JCW         Submitted 06/07/2019
   Bunch, Gregory Thomas             2:18‐cv‐11051‐CJB‐JCW         Submitted 06/14/2019
   Cotton, Zachary                   2:18‐cv‐11077‐CJB‐JCW         Submitted 06/10/2019
   Hicks III, William Thomas         2:18‐cv‐11196‐CJB‐JCW         Submitted 06/05/2019
   Holmes, Demitrick Christopher     2:18‐cv‐11198‐CJB‐JCW         Submitted 06/04/2019
   Garcia, Paul Anthony              2:18‐cv‐11268‐CJB‐JCW         Submitted 06/17/2019
   Moffett, Cedric Antonia           2:18‐cv‐11408‐CJB‐JCW         Submitted 06/05/2019
   Nguyen, Hung Minh                 2:18‐cv‐11417‐CJB‐JCW         Submitted 05/31/2019
   Slack, Robert William Jr.         2:18‐cv‐11606‐CJB‐JCW         Submitted 06/17/2019
   Taylor, Christopher Raymond       2:18‐cv‐11619‐CJB‐JCW         Submitted 06/17/2019
   Odom, Travis Santel               2:18‐cv‐12085‐CJB‐JCW         Submitted 06/17/2019
   Seliby, William Edward            2:18‐cv‐12195‐CJB‐JCW         Submitted 06/05/2019
   Taillon, Megan Marie              2:18‐cv‐12203‐CJB‐JCW         Submitted 05/31/2019
   Taylor, Thomas Edward             2:18‐cv‐12368‐CJB‐JCW         Submitted 06/13/2019
   Fitzhugh, David Leon              2:18‐cv‐12501‐CJB‐JCW         Submitted 06/05/2019
   Stevenson, Alyce Rebecca          2:18‐cv‐12511‐CJB‐JCW         Submitted 06/05/2019
Case 2:10-md-02179-CJB-JCW Document 25734 Filed 06/18/19 Page 2 of 3



Goff, Wayne Everette        2:18‐cv‐12682‐CJB‐JCW   Submitted 06/04/2019
Hall, Donnie Eugene         2:18‐cv‐12685‐CJB‐JCW   Submitted 06/11/2019
Hinton, Sidney Wayne        2:18‐cv‐12689‐CJB‐JCW   Submitted 06/05/2019
Tran, Dave Dat              2:18‐cv‐12700‐CJB‐JCW   Submitted 06/12/2019
Jarrett, Larry Jerome       2:18‐cv‐12753‐CJB‐JCW   Submitted 06/14/2019
Quach, Richard              2:18‐cv‐12815‐CJB‐JCW   Submitted 06/05/2019
Webb, Kelly Laveron Jr.     2:18‐cv‐12833‐CJB‐JCW   Submitted 06/06/2019
Leashore, Kendera Patrice   2:18‐cv‐13481‐CJB‐JCW   Submitted 06/05/2019
Austin, Jacob Raynard       2:18‐cv‐13591‐CJB‐JCW   Submitted 06/10/2019
Banken, Tanea Leilani       2:18‐cv‐13594‐CJB‐JCW   Submitted 06/03/2019
Pettis, Jimmy Lee           2:18‐cv‐13610‐CJB‐JCW   Submitted 06/05/2019
Parker, Jonathan Jude       2:18‐cv‐13626‐CJB‐JCW   Submitted 06/11/2019
Berzett, Arsenio Tyrell     2:18‐cv‐13685‐CJB‐JCW   Submitted 06/14/2019
Van Ngo, Chuong             2:18‐cv‐13716‐CJB‐JCW   Submitted 06/11/2019
Chav, Saran                 2:18‐cv‐13797‐CJB‐JCW   Submitted 06/12/2019
Colley, Brittany Nicole     2:18‐cv‐13803‐CJB‐JCW   Submitted 06/04/2019
Payton, Reginald Rene       2:18‐cv‐13814‐CJB‐JCW   Submitted 06/13/2019
Cheramie, Anthony Paul      2:18‐cv‐13881‐CJB‐JCW   Submitted 05/31/2019
Fanguy, Michael James       2:18‐cv‐13907‐CJB‐JCW   Submitted 06/14/2019
Hayes, Ralph Eugene         2:18‐cv‐13963‐CJB‐JCW   Submitted 06/05/2019
Hobby, Karen Kay            2:18‐cv‐13965‐CJB‐JCW   Submitted 05/29/2019
James, Steven Lorenzo       2:18‐cv‐13967‐CJB‐JCW   Submitted 06/12/2019
Mills, Kenyetta Renea       2:18‐cv‐13977‐CJB‐JCW   Submitted 05/29/2019/Rule 26

                                                    submitted 06/18/2019
Nguyen, Len Van             2:18‐cv‐13980‐CJB‐JCW   Submitted 05/24/2019
Helmer, Jordon Lee          2:18‐cv‐13994‐CJB‐JCW   Submitted 06/11/2019
Nicholson, James Anthony    2:18‐cv‐14004‐CJB‐JCW   Submitted 06/03/2019
Sorey, Arthur Bernard       2:18‐cv‐14027‐CJB‐JCW   Submitted 06/17/2019
Cameron, Jamond Le’Jean     2:18‐cv‐14053‐CJB‐JCW   Submitted 06/12/2019
Christmas, Larry Darnell    2:18‐cv‐14097‐CJB‐JCW   Submitted 06/17/2019
Harris, Bernard Allen       2:18‐cv‐14153‐CJB‐JCW   Submitted 05/30/2019
Hamilton, Adron Lamont      2:18‐cv‐10755‐CJB‐JCW   Submitted 06/18/2019
Bush, Michael Jerome        2:18‐cv‐13700‐CJB‐JCW   Submitted 06/18/2019
Sharit, Christina Ann       2:18‐cv‐13823‐CJB‐JCW   Submitted 06/18/2019
Harris, Curtis Frederick    2:18‐cv‐13960‐CJB‐JCW   Submitted 06/18/2019
    Case 2:10-md-02179-CJB-JCW Document 25734 Filed 06/18/19 Page 3 of 3




                                             Respectfully submitted,

                                             THE NATIONS LAW FIRM


                                               /s/ Howard L. Nations
                                             Howard L. Nations
                                             3131 Briarpark Dr., Suite 208
                                             Houston, TX 77042
                                             (713) 807-8400
                                             (713) 807-8423 (Fax)

                                             ATTORNEY FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed with the
Court using the Court’s CM/ECF system, which will deliver a copy to all counsel/parties registered
with the Court’s CM/ECF system, on June 18, 2019. Courtesy copies will also be available for
counsel in attendance at the Show-Cause Hearing before this Honorable Court on June 19, 2019.

                                              /s/ Howard L. Nations
                                             Howard L. Nations
